In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1380V
                                    Filed: November 20, 2018
                                         UNPUBLISHED


    JENNIFER GINTER,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 29, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries caused in fact
by the adverse effects of the influenza vaccination she received on October 4, 2016.
Petition at ¶¶ 2, 15. Petitioner further alleges that she received the vaccination in the
United States, suffered the residual effects of her injuries for more than six months, and
that neither she nor any other party has received compensation for her injuries, alleged



1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
as vaccine caused. Id. at ¶¶ 2, 15-16. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On November 20, 2018, respondent filed a combined Rule 4(c) Report and
Proffer on Award of Compensation in which he concedes that petitioner is entitled to
compensation in this case. Respondent’s Rule 4(c) Report and Proffer at 1.
Specifically, respondent “has concluded that petitioner suffered SIRVA as defined by
the Vaccine Injury Table.” Id. at 2. Respondent further agrees that “based on the
records as it now stands, petitioner has satisfied all legal prerequisites for compensation
under the Act.” Id. at 3.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master